        Case 1:13-cv-07789-LGS Document 1610 Filed 07/09/21 Page 1 of 2




                                            July 9, 2021
                                                                                            Via ECF
Honorable Lorna G. Schofield
U.S. District Court
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10007

       Re:     In re Foreign Exchange Benchmark Rates Antitrust Litigation
               Case No. 1:13-cv-07789-LGS

Dear Judge Schofield:

       Pursuant to the Seventh Amended Civil Case Management Plan and Scheduling Order
entered in this action (ECF No. 1454), Plaintiffs and Credit Suisse Securities (USA) LLC, Credit
Suisse Group AG, and Credit Suisse AG (“Credit Suisse”) submit this joint status letter.

       I.      Motions

       After reaching agreement on the scope of redactions, and in accordance with the Court’s
Orders regarding the same (ECF Nos. 1592, 1595), the parties filed their cross-motions for
summary judgment in unredacted form with the Court on May 20, 2021 (ECF No. 1594) and
redacted form on the public docket on June 4, 2021 (ECF Nos. 1596-1606). As a result, briefing
on, and filing of, the parties’ summary judgment motions is complete.

       II.     Discovery

               A.       Depositions

        Depositions of fact witnesses have concluded. In total, Credit Suisse took 27 depositions
of the Plaintiffs and/or their investment advisors. Plaintiffs took 55 fact depositions and eight Rule
30(b)(6) depositions of Defendants, including Credit Suisse. Of the 55 fact depositions taken by
Plaintiffs, 26 witnesses invoked the Fifth Amendment protection against self-incrimination.

               B.       Remaining Deadlines

       There are no other remaining discovery deadlines.

       III.    Litigation Class Notice

        In accordance with the Court’s Order Approving the Form and Manner of Notice of the
Certified Litigation Class (ECF No. 1546), Plaintiffs disseminated notice to potential Class
Members that have been identified in the records maintained by the Claims Administrator. The
general request-for-exclusion deadline of February 17, 2021 has passed. For a small subset of
Class Members which were mailed notices directly by UBS after January 26, 2021, the request-
for-exclusion deadline of April 27, 2021 has also passed. ECF No. 1557. Due to delays in the
mail system, including delays occurring outside the United States, the Claims Administrator has
continued to receive both valid and untimely requests for exclusion, with the latest one arriving on
       Case 1:13-cv-07789-LGS Document 1610 Filed 07/09/21 Page 2 of 2

Honorable Lorna G. Schofield
July 9, 2021
Page 2

May 27, 2021. Once the Claims Administrator stops receiving requests for exclusion, Class
Counsel will file the requests for exclusion with the Court.

      IV.    Next Joint Status Letter

      The parties will submit their next joint status letter on Friday, September 10, 2021.

                                    Respectfully submitted,

 SCOTT+SCOTT ATTORNEYS                            HAUSFELD LLP
 AT LAW LLP

  s/ Christopher M. Burke                          s/ Michael D. Hausfeld
 Christopher M. Burke                             Michael D. Hausfeld
 600 W. Broadway, Suite 3300                      888 16th Street NW, Suite 300
 San Diego, CA 92101                              Washington, DC 20006
 Telephone: 619-233-4565                          Telephone: 202-540-7200
 cburke@scott-scott.com                           mhausfeld@hausfeld.com
                                     Attorneys for Plaintiffs

 CAHILL GORDON & REINDEL LLP

  s/ Jason M. Hall
 David G. Januszewski
 Herbert S. Washer
 Elai Katz
 Jason M. Hall
 Sheila C. Ramesh
 32 Old Slip
 New York, NY 10005
 Telephone: 212-701-3000
 djanuszewski@cahill.com
 hwasher@cahill.com
 ekatz@cahill.com
 jhall@cahill.com
 sramesh@cahill.com

 Attorneys for Defendants
 Credit Suisse Group AG, Credit Suisse AG,
 and Credit Suisse Securities (USA) LLC
